Citation Nr: 0614587	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the RO, which 
granted service connection for bilateral hearing loss with a 
noncompensable evaluation, effective from March 18, 2004, and 
denied service connection for tinnitus.  By a June 2005 
decision, the RO amended the effective date for bilateral 
hearing loss to March 3, 2004.


FINDINGS OF FACT

1.  The veteran has level I hearing acuity in the right ear, 
and level II hearing acuity in the left ear.

2.  The veteran's tinnitus can be attributed to his period of 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86 (2005).

2.  The veteran has tinnitus that is likely the result of 
disease or injury incurred during active military service.  
38 U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable evaluation for service-
connected hearing loss and service connection for tinnitus.  
He contends that a higher evaluation for hearing loss is 
warranted because he does not feel VA is compensating him 
properly for the symptoms that he experiences.  He disputes 
the VA audiologist's opinion that his tinnitus is probably 
not related to exposure to noise in service. 

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in April 2004, VA informed the veteran of his 
and VA's respective duties for obtaining evidence, and 
requested that he send any medical reports that he had.  The 
veteran responded with a May 2004 statement that he had no 
further evidence to submit. Further, in a June 2005 statement 
of the case, the RO informed the veteran of the rating 
schedule provisions that were relevant to his hearing loss 
claim, and of the regulations pertinent to service connection 
for his tinnitus claim, and provided him with an explanation 
as to why his claims had been denied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until June 2005, after the RO entered its October 
2004 decision on his claims.  Nevertheless, the veteran has 
now been provided with notice that is in compliance with the 
content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of 
this appeal.  The purpose of the notice requirement with 
regard to the veteran's claim for a higher initial evaluation 
for hearing loss has been satisfied.  Inasmuch as the Board 
has granted the veteran's claim for service connection for 
tinnitus, the matter of compliance with the VCAA notice 
requirement on this issue need not be addressed further.  

The Board further notes, however, that in March 2006, while 
this appeal was pending, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Dingess/Hartman, supra.

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish an effective date for 
any potential award of a compensable rating for hearing loss.  
However, because the claim is denied in the decision below, 
and because the Board does not have jurisdiction to address 
an effective date question, the case need not be remanded to 
the RO for further action under the VCAA.

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the RO obtained the veteran's service 
medical records, and in connection with his claims, the 
veteran was afforded a VA audiometric examination in August 
2004.  

The Board notes that, during his August 2004 audiometric 
examination, the veteran reported that, after service, he had 
worked as an electrician, spending part of that time working 
for McDonnell Douglas Corporation, where he had his hearing 
tested regularly.  These hearing examinations do not appear 
to have been obtained by the RO and associated with the 
claims file.  However, these examinations preceded the period 
to be examined by the Board-March 3, 2004, to the present.  
The Board notes that determination as to whether review of 
prior medical records is necessary in a particular case 
depends largely upon the scope of the examination and the 
nature of the findings and conclusions the examiner is 
requested to provide.  See VAOPGCPREC 20-95 (July 14, 1995).

Here, audiometric testing involves a mechanical measurement 
of hearing levels at various frequencies.  The rating of 
hearing loss after audiometric examination involves only a 
mechanical application of audiometric test results to the 
rating schedule, so a review of old hearing examinations is 
not necessary to ascertain the level of disability since 
March 2004.  In fact, during the August 2004 VA audiometric 
exam, the veteran reported that he had only recently noticed 
his hearing loss and tinnitus.  Therefore, after review of 
the record, the Board finds that a remand of the veteran's 
claims, for obtaining any records of  hearing examinations 
conducted at McDonnell Douglas Corporation prior to March 
2004, for review in connection with his claims, is not 
needed, as it would not be judicially expedient or otherwise 
result in a different result.

The Board concludes that the duty to assist has been 
fulfilled.  In view of the foregoing, and because the veteran 
has not provided specific identifying information and/or 
releases for the procurement of additional evidence, the 
Board finds that no further development action is necessary.  
38 C.F.R. § 3.159(e).

II.  The Merits of the Veteran's Claims

A.	Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id; see, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  §§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
compensable rating for the veteran's bilateral hearing loss.  
The disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designation assigned after audiometry results are 
obtained.  Hence, the Board is required to make its 
determination with respect to the schedular rating on the 
basis of the results of the audiology studies of record.  See 
Lendenmann, supra.  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With respect to the August 2004 examination afforded the 
veteran in connection with his claims, the record shows that 
audiometric testing revealed puretone thresholds of 15, 30, 
60, and 65 decibels in the veteran's right ear, and 15, 25, 
55, and 60 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  (The average of these 
thresholds is 43 for the right ear and 39 for the left ear.)  
Additionally, the veteran had speech discrimination scores of 
96 percent for the right ear, and 88 percent for the left 
ear.  Under the applicable criteria and Table VI, these 
results correspond to level I acuity for the right ear, and 
level II acuity for the left ear.  Application of the 
findings to Table VII results in a noncompensable evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

There is no suggestion that use of the speech discrimination 
test was inappropriate in the veteran's case.  Nor did the 
evidence demonstrate that the veteran had an "exceptional" 
pattern of hearing impairment as defined in 38 C.F.R. 
§ 4.86(a), (b) (2005), with puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz of 55 decibels or more in either 
ear, or puretone thresholds at 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  
Accordingly, there is no basis for the assignment of a higher 
schedular rating based an exceptional pattern of hearing.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for an initial compensable evaluation have not been 
met since the time that the veteran was awarded service 
connection.  A "staged rating" is not warranted.

B.  Tinnitus

The veteran claims that he has tinnitus as a result of noise 
exposure he experienced while on active duty.  Tinnitus is 
"a noise in the ear, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1914 (30th ed. 2003).  
For the reasons set forth below, and with application of the 
benefit-of-the-doubt doctrine in the veteran's favor, the 
Board finds that the evidence supports the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the present case, the veteran claims that he suffers from 
tinnitus as a result of his exposure for three years to 
excessive noise while assigned as an electrician, working in 
a ship's engine room.  In this regard, the Board notes that 
his DD Form 214 shows that his military occupational 
specialty was as an electrician's mate; that he was assigned 
to a ship; and, that he received the National Defense Medal, 
Good Conduct Medal, and a Naval Occupation Excellence Medal 
for having served during the Korean War. 

The veteran was afforded a VA examination in August 2004 to 
determine the nature and etiology of his tinnitus and hearing 
loss.  At that time, he reported in-service exposure to 
diesel engine noise for three years while working as an 
electrician's mate in the engine room.  He denied any history 
of medical problems with his ears, and his separation medical 
record indicated no problem with his ears.   He had hunted 
for deer and squirrels since he was 16 years old.  After 
service he worked as an electrician, spending part of that 
time working for McDonnell Douglas Corporation, where his 
hearing was tested regularly.  He stated he had noticed 
problems with his hearing during the last year or two.  When 
asked how long he had tinnitus, he replied that he was "not 
sure, maybe the last two or three years."  He described the 
tinnitus as bilateral, constant, with a buzzing sound which 
is worse in a quiet environment, and sometimes sounds like a 
watch ticking. 

The VA audiometric examiner did not provide his opinion until 
October 2004 because the veteran's claims file had not been 
available for review during the August 2004 examination.  The 
examiner, in his October 2004 opinion, after review of the 
veteran's claims file, acknowledged that the veteran's 
records confirmed that he worked as an electrician's mate on 
board a ship, that nothing specifically stated he worked in 
the engine room, that he could be given the benefit of the 
doubt based on his statement that he did work in the engine 
room, and that the engine room is a noisy environment.  The 
examiner concluded that, if it is accepted that the veteran 
worked around engines, it is as likely as not that the noise 
would have contributed to his hearing loss.  As for his 
tinnitus, the examiner opined that, because the veteran only 
began to notice it during "the last two or three years," it 
was not as likely as not that it was related to service.  

After reviewing the record, the Board finds that the evidence 
regarding the etiology of the veteran's tinnitus is in 
relative equipoise.  The veteran had noise exposure in 
service.  As noted above, a VA examiner had reviewed the 
veteran's claims file and determined that his tinnitus was 
not related to service.  Nevertheless, the Board finds it 
curious that the VA examiner accepted the veteran's statement 
that he had worked in the engine room, and attributed the 
veteran's hearing loss to military noise exposure even though 
the veteran had reported that he had only recently noticed 
problems with his hearing, just like the tinnitus.  The RO 
relied on this opinion in granting the veteran's claim for 
service connection for hearing loss.  

Additionally, in his November 2004 notice of disagreement, 
the veteran disputed the VA examiner's opinion that his 
tinnitus was not service related.  He contended that his 
tinnitus was caused by working in the engine room with 
additional loud sounds from the minesweeping generators 
aboard ship, with no hearing protection.  As noted above, 
Dorland's Medical Dictionary defines tinnitus as "usually 
subjective in type."  Further, although hearing loss and 
tinnitus are separate disabilities, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 182 (Anthony 
S. Fauci et al. eds., 
16th ed. 2005).  Given the noise exposure in service, the 
diagnosis of a sensorineural hearing loss, and the veteran's 
statements, the Board finds that it is as likely as not that 
the tinnitus was caused by the same exposure as caused the 
hearing loss.

In light of the available evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  The appeal of this issue will 
therefore be allowed.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


